Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00154-CV

                            IN RE Richard C. REIERSON, Trustee of the
                       Charlotte, Brittingham & Nathaniel Family Trust, Relator

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: June 22, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 11, 2022, relator, Richard C. Reierson, Trustee of the Charlotte, Brittingham &

Nathaniel Family Trust, filed a petition for writ of mandamus. The real parties in interest filed a

response to which relator replied. After considering the petition, response, reply, and record, this

court concludes relator did not show he is entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                              PER CURIAM




1
  This proceeding arises out of Cause No. 2017-PC-2310, styled Stephen Josh Bell, Next Friend and Parent of
Charlotte Bell, Brittingham Bell, and Nathaniel Bell, current beneficiaries of the Charlotte, Brittingham & Nathaniel
Family Trust, and Interested Parties in the Estate of Kirsten Bell, deceased v. Richard Reierson, Trustee of the
Charlotte, Brittingham & Nathaniel Family Trust and Independent Executor of the Estate of Kirsten Bell, deceased,
pending in the Probate Court No. 2, Bexar County, Texas, the Honorable Veronica Vasquez presiding.